       Case 2:20-cv-00057-KG-CG Document 27 Filed 07/08/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

JASON MATTHEW GOODMAN, et al.,
           Plaintiffs,
v.                                                             CV No. 20-57 KG/CG
CITY OF ALAMOGORDO, et al.,
           Defendants,
_______________________________

JASON MATTHEW GOODMAN, et al.,
           Plaintiffs,                                         Consolidated with
v.                                                             CV No. 20-243 CG/GJF
CITY OF ALAMOGORDO, et al.,
           Defendants.

              ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court after conferring with the parties about a

mutually convenient date and time. IT IS HEREBY ORDERED that a telephonic status

conference is set for Thursday, July 9, 2020, at 2:30 p.m. Parties shall call Judge

Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts, and enter the

Access Code 7467959, to be connected to the proceedings.

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
